Order entered November 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00248-CV

                         CONNIE MARIE MACINNES, Appellant

                                              V.

                          DEBORAH BUTTS, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC1203784I

                                          ORDER
       We GRANT appellant’s November 18, 2014 motion for an extension of time to file a

response to appellees’ November 13, 2014 motion to dismiss the appeal. Appellant shall file her

response by DECEMBER 8, 2014. No further extension of time will be granted.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE